San Antonio Police
                                                                            Department /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2015

                                       No. 04-15-00068-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

                       SAN ANTONIO POLICE DEPARTMENT, et al,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
       On February 6, 2015, appellant filed a notice of appeal in this court from the trial court’s
January 8, 2015 judgment. On that same day, and also in this court, appellant filed an affidavit
of inability to pay costs in this court. It appears appellant did not file his affidavit in the trial
court. We have forwarded both to the district clerk.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on February 6, 2015, the date his notice of appeal was filed.
See id. R. 20.1(c)(1).

        We order the clerk of this court to send copies of the affidavit and this order to the trial
court clerk, the court reporter, and all parties. See id. R. 20.1(d)(2).

     We further order the deadline for filing a contest to the affidavit of indigence is
March 2, 2015. Any contest must be filed in this court. See id. R. 20.1(e)(1).



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court